Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 11, 2017

The Court of Appeals hereby passes the following order:

A17E0026. JAMES DENNIS NEW v. THE STATE.

       On December 16, 2016, the trial court dismissed James Dennis New’s pro se
motion to compel, finding that “the Defendant is currently represented by counsel,
Michael McCarthy” and thus did not have the right to file pro se motions. The
mailing address for the the District Attorney, identified as the “Attorney for the
State,” is included at the end of the order, but the only other address included in the
order is New’s at Johnson State Prison. It does not appear from the face of the order
that McCarthy was sent a copy.
       On January 6, 2017, this Court received and docketed New’s motion for an
extension of time to file the application for discretionary appeal, which is due to be
filed in this Court no later than January 16, 2017.
       New having requested the extension of time on or before his application is due,
in compliance with Court of Appeals Rule 31 (i), and this Court having reviewed the
motion and the order being appealed, the request for an extension of time to file an
application for discretionary appeal is hereby GRANTED until 30 days from the date
of this order.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/11/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.

                                                                                        , Clerk.